AO 245B(Rev. 02/18} .liidgnient iri a Criminal Case
RW/mc

 

 

 

 

    

 

      

 

 

 

 

 

Sheet l S®UTHE
iN-m-SIR¢CT "E wwi=
F l L E D
UNITED STATES DisTRiCT CoURT NUV 01 201
Southern District of Mississippi 8
) By mri-iue JoHN.;TON
UNITED STATES OF Ai\/[ERlCA ) ___`"_“-__ DE'"’UTY
V ) JUDGMENT IN A CRIM[NAL CASE
KEVIN LAMARCUS MITCHELL § Case Niirnbei‘: lilScr63LG-RHW-001
) USM Nuinber: 20920-043
)
) Robert G. Harenski
) Defendant’s Attoriiey
THE DEFENDANT:
[Zl pleaded guilty m eggm(g) Count l of the single count lndictirient
l:l pleaded nolo contendere to count(s) __m______
which was accepted by the coui“t.
l:l was found guilty on count(s)
after a plea of riot guilty.
The defendant is adjudicated guilty of these offenses:
Title & Seetioii Nature of Offense Offense Ended Couiit
18 U.S.C. § 922(9)(3) Un|awfu| User of a Contro||ed Substance in Possession of 04/06/2018 1
Firearm
The defendant is sentenced as provided in pages 2 through 7__ of this judgment The sentence is imposed pursuant to

the Sentencing Reform Act of 1984.

l:l The defendant has been found not guilty on count(s)

 

|:l Count(s) l:| is |:| are dismissed on the motion of the United States.

 

_ _ lt is ordered that the defend_ant'must notify the Uii_ited States attorney for this district within 30 da s of _any change of name, residence
or mailing address until_all fines, restitution,_costs. and special assessments imposed by this judgment are fu ly paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes iii economic circumstancesl

october 30, 2013 /,-,-_F_

Date of linposition ofJud ent

Signature ot`.ludge y U /

The Honorab|e Louis Guito|a Jr., U.S. District Judge
Na:ne and Title ofJudge

-7/ // [/ 913/ip

  

 

 

Date

A() 245B(Rc\-'. ()2/18) Judgnicni in a Ci‘imina| Case

Sheet 2 _ imprisonment

 

Judgi'rlent _ Page 2 of
DEFENDANT: KE.V[N LAi\/[ARCUS MlTCHELL

CASE NUMBER: i;iscrasLG-Ri~iw-coi

IMPRISONMENT

The defendant is hereby committed to the custody 05 the Federal Bureau DfPrisons to be imprisoned fOr a fOt€il term 0i1

twenty-one months as to the single count indictment

ill The court makes the following recommendations to the Bureau of Prisons:

The Coui‘t recommends that the defendant be housed in a facility as near to his home as possible, to facilitate visitation, and that the
defendant participate in any Bureau ofPrisons' substance abuse program, foi' which he is deemed eligible

ill The defendant is remanded to the custody of the United States Mai'shal.

l:l The defendant shall surrender to the United States Marshal for this district:
l:l at l:l a.m. l:i p.m. on

El as notified by the United States Marshal.

E The defendant shall surrender for service of sentence at the institution designated by the Bureau of Pi'isons:

|:I before

 

l:l as notified by the United States Mai'shal.

|:l as notified by the Probation or Pretrial Services Oft'ice.

 

 

 

ij
RETURN
l have executed this judgment as follows:
Defendant delivered on _ to ____
a _ _ ___ _ ______ , with acertified copy ofthisjudgrnent.
UNiTED STATES MARSHAL
BY

 

DEPUTY UN['[`ED S'I`ATES MARSHAL

A() 2453(|{¢:\»'. OZ/l 8) Judgment in a Criininal Casc
Sheet 3 Supervised Release

ludgment_Page _3______Of ;

DEFENDANT: KEVIN LAMARCus MiTCi-iELL
CASE NUMBER: i:isci-ssLG-RHW-ooi
SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a tertii of:

three (3) years as to the single count indictment

MANDATORY C()NDITIONS

You must not commit another federal, state or local crime
You must not unlawfully possess a controlled substance

You must refrain from any unlawful use of a controlled substance You must submit to one drug test within 15 days ot`release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court.
[:| 'l`he above dn.ig testing condition is suspended, based on the court's determination that you
pose a low risk of future substance abuse (dreck ifupp.'r'cahfe)
4_ |:] You must make restitution in accordance with 18 U_S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
I'EStlthlliOH. {c'i’iec'f< ij"rtp_i)."ir:rrbi'ej
You must cooperate in the collection of DNA as directed by the probation officer. (t-heck i_'fappti'cab£e)

L..) N»_-

l:li§L

You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, ct seqr) as
directed by the probation officer1 the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside woi'k, are a student1 or were convicted of a qualifying offense (check g`applieable)

7_ |:| You must participate in an approved program for domestic violence (check i'fappti'cabte)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page

A() 24515[|{€\'. 02/18) \ludgment in a C`riininal Casc

Sheet 3A f Supervised Release

ludgment_Page _4____ of _ 7

DEFENDANT; kevin LAi\iARCus Mirciii:LL
CASE NUMBERf l:isci~esLG-RHW-ooi

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release you must comply with the following standard conditions of`siipeivision. '1` hese conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court aboiit, and bring about improvements in your conduct and condition

l.

.U‘:b

You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment7 unless the probation officer instructs you to report to a different probation office or within a different time
frame

After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instincted.

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. lf you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least |0 days before the change lfnotifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change

You must allow the probation officer to visit you at any time at your home or elsewhere and you must permit the probation officer to
take any items prohibited by the conditions ofyour supervision that he or she observes in plain view.

You must work full time (at least 30 hours per week) at a lawful type of employment_. unless the probation officer excuses you from
doing so. lf you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities). you must notify the probation officer at least 10 days before the change lf notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change

You must not communicate or interact with someone you know is engaged in criminal activity. lf you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

lfyoii are arrested or questioned by a law enforcement officei', you must notify the probation officer within 72 hours.

Yoii must not own, possess, or have access to a firearm. ammunition, destructive device_, or dangerous weapon (i.e., anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
Yoii must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

lfthe probation officer determines that you pose a risk to another person (including an organization). the probation officer may
require you to notify the person about the risk and you must comply with that instructionl The probation officer may contact the
person and confirm that you have notified the person about the risk.

You must follow the instructions of the probation officer related to the conditions ofsupervision.

U.S. Probation Office Use Only

A U.S. probation officer has instiucted me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions For further information regarding these conditions, see Oi'eri»'i`ew r)fPi'r)briii'on and Siipervi`seri'
Rei'eas€ Coiicfi'ti`ons, available at: \v\t-»\i-'.iiscourts.tiov'.

Defendant's Signature _ __ _ Date

 

A() 245B(Rev. (}2/'|8) Jiidgment ina Ci'iinina| Casc

Sheet 3D Siipervised Release
Jndgment_f’age 5b 7 of` 7 7 7

DEFENDANT i<i:viiv LAiviAncus MiTCHELL
CASE NUMBERI i;iscrcsLG-Rnw~oi)i

[\.`i

SPECIAL CONDITIONS OF SUPERVISION

. The defendant shall not incur new credit charges or open additional lines ofcredit without the approval ofthe probation office and

unless the defendant is in compliance with the installment payment schedule

. The defendant shall provide the probation office with access to any requested financial information.

. The defendant shall submit his person. property. house residence vehicle papers1 compiiters_ other electronic communications

devices, data storage devices or media, to a search conducted by a United States probation officer. Failiire to submit to a

search may be grounds for revocation of release The defendant shall warn any other occupants that the premises may be subject to
searches pursuant to this condition. An officer may conduct a search pursuant to this condition only when reasonable suspicion
exists that the defendant has vioEated a condition ofhis supervision and that the areas to be searched contain evidence ofthis
violation. Any search must be conducted at a reasonable time and in a reasonable inanner.

. The defendant shall participate in a program oftesting and/or treatment for drug abuse as directed by the probation officer. if

enrolled in a drug treatment program1 the defendant shall abstain from consuming alcoholic beverages during treatment and shail
continue abstaining for the remaining period of supervisionl The defendant shall contribute to the cost of treatment iri accordance
with the probation office co-payment policy.

. The defendant shall not possess, ingest or otherwise use a synthetic narcotic or synthetic cannabinoid, unless prescribed by a

licensed medical practitioner, and for a legitimate medical purpose

. in the event the defendant resides in, or visits. ajiirisdiction where marijuana, or marijuana products, has been approved, legalized,

or decrimiiializedi the defendant shall not possess, ingest, or otherwise use marijiiana. or marijuana products, unless prescribed by a
licensed medical practitioner, and for a legitimate medical purpose

. The defendant shall participate in a program ofmental health treatment as directed by the probation office If enrolled in a mental

health treatment program. the defendant shall abstain from consuming alcoholic beverages during treatment and shall abstain for the
remaining period of supervision The defendant shall contribute to the cost ofthe treatment in accordance with the probation office

co-payment policy.

AO 245l3(Re\'. 02/18) .luilginent iu a Ci'iininal Case
Sheet 5 j Criminal tvtonerary Penali`ies

 

 

.Iiidgmentif’agc 6 of _ _ _ _7
DEFENDANT: i\’i;vii\i LAMARCUS MiTCHELL

CASE NUMBER: 1:t8cr63LG-RHW-()01
CRIl\/IINAL MONETARY PENALTIES

The defendant must pay the total criminal inoiietaiy penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessmcnt* Fine Rcstitution
TOTALS $ 100.00 $ $ 5,500.00 $
ij 'l`he determination of restitution is deferred until . An Aiiiena’ed Jiiri'ginerir iii ri Cri'nn'nci[ Case (AO245C) Will be entered

after such determination

l:i The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

if the defendant makes a partial payment, each pa§ee shall receive an approximately rogortioned payment, unless specified otheiwise in

the priority order or percentage payment column

7 elow. However, pursuant to 18 .S
before the United States is paid.

Name ofl’ayee Total Loss*"* Rcstitution Ordered Priority or Perccntavc
TOTALS $ 0.00 3 0.00

l:l Restitution amount ordered pursuant to plea agreement $

l:l The defendant must pay interest on restitution and a fine of more than $2,500. unless the restitution or fine is paid in full before the
fifteenth day after the date ofthejudgnient_, pursuant to 18 U.S.C. § 3612(f). All ofthe payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

E The court determined that the defendant does not have the ability to pay interest and it is ordered tliat:
§ the interest requirement is waived for the g fine |j restitution

[:] the interest requirement for the i:] fine l:| restitution is modified as follows:

* Justice for Victims ofTraffickin Act of2015, Pub. L. No. 114A22. 7
** Findings for the total amount o losses are required under Chapters 109A, l 10, l 10A, and l 13A ofTitle 18 for offenses committed on or
after September 13, 199-tit but before April 23` 1996.

§ 3664(1), all nonfederal victims must be paid

A() 2451"}(Re\'. 02/18) .iudgment in a Criininal (_`ase

Sheet 6 - Scheduie of Payirients

 

Judgiiient_Page 7_ 7 of

DEFENDANT: i<eviN LAMARCUS iviiTCHaLL
CASE NUMBER¢ i;isc¢~ssLG-RHW-t)ci

SCHEDULE OF PAYMENTS

Having assessed the defeiidant’s ability to pay, payment of the total criminal monetaiy penaities is due as follows:

A E
is ft
C l:l
D il
E [:1
F m

Unless _the co_u_rt has expressly ordered otherwise if this judgment imposes imprisonment` pa ment of criminal monetary penalties is due during
the period of imprisonment All criminal monetary penalties, except those payments ma e through the Federal Bureau of Prisons’ Inmate

Lump sum payment of $ 5»600-_(_)0_ due immediately, balance due

E| not later than ___ , or
|:| in accordance with |:| C, |:] D, \:i E, or |:| Fbelow; or

Payment to begin immediately (may be combined with § C‘ m D, or M F below); or

Payment in equal _ f (e.g., weekly, monrh!y, quarter[y) installments of $ i_ _ __77* OVEr a period Of
_____ (e.g., months oryears), lO COm.m€IiC€ 7_ (e.g., 30 or 60 days) after the date Of tillSjthlgme[it; Gi‘

Payment in equal monthli/_____ (e.g., weekly, monrhly, quarrerl_v) installments of $ lOO‘OO _ over a period of

 

36 months (e.g., months oryears)_, to commence 30 days (e.g., 30 or 60 days) after release from imprisonment to a
term of supervision; or

Payment during the term of supervised release will commence within i_ _ (e_g_, 30 or 60 days) after release from
imprisonment The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

Special instructions regarding the payment of criminal monetary penalties:

The payment ofthe fine shall begin while the defendant is incarcerated In the event that the fine is not paid in full at the termination ot`

supervised release the defendant is ordered to enter into a written agreement with the financial Litigation Unit ofthe U.S. Attorney's ()ffice

for payment of the remaining balance Additionaily, the value ot`any future discovered assets may be applied to offset the balance of
criminal monetary penalties The defendant may be included in the freasury O|`i`set Progi‘am allowing qualified federal benefits to bc
applied to offset the balance of criminal monetary penalties

Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed

l:l Joint and Several

Defendant and _Co-Defendant Names and Case Numbers (i'acludi'ng defendant mimber), Total Amount, Joint and Several Amouiitt
and corresponding payee if appropriate

l:l The defendant shall pay the cost of prosecution

The defendant shall pay the following court cost(s):

The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied iii the followi`n order: (l_) assessment, (2) restitution principal. (3) restitution interest, (4) fine principal, (5) fine

interest_ (6) community restitution, (’i'] J A assessment (S) penalties, and {`9) costs, including cost of prosecution and court costs.

